FOSTER, Circuit Judge
(dissenting).
The rates which the order of the commission changes have been in effect for years, notwithstanding which Galveston has ' held her own and Houston has grown immeasurably as a port. The other Texas ports are negligible except as to the movement of oil. This traffic is exempted from the order, a somewhat inconsistent ruling. No doubt, as affeeting a division of rates, a longer haul constitutes additional service to be paid for, but as affecting a shipper seeking to move his goods to and from the seaboard within reasonable limits, which do not seem to be exceeded in this ease, it is immaterial and hardly to be considered service. It is evident that the Commission did not base its' order merely on the additional length of haul, but took into consideration the superior natural advantages of New Orleans, and its greater facilities as a port. It is conceded that the plaintiffs carry the import and export traffic at a profit and without any undue burden upon other traffic. On the other hand, it is reasonably certain that if forced to inaugurate higher export rates to New Orleans than to Texas ports, none of which they reach over their own lines, their revenues will suffer greatly through loss of tonnage. I fail to see how the plaintiffs can be guilty *287cf undue preference to New Orleans, or undue prejudice to Texas ports by charging the same rate to both. The Commission was not authorized to equalize port advantages by an adjustment of rates. We have jurisdiction to review the order, and it should be set aside. Central R. R. Co. v. U. S., 257 U. S. 247, 42 S. Ct. 80, 66 L. Ed. 217.
For these reasons, I respectfully dissent.